Exhibit 10.1

 

APTARGROUP
2018 PERFORMANCE INCENTIVE PLAN

 

I.
Purposes

 

The purposes of the AptarGroup Performance Incentive Plan are to retain and
motivate the officers and other employees of AptarGroup, Inc., and its
subsidiaries who have been designated by the Management Development and
Compensation Committee to participate in the Plan for a specified Performance
Period by providing them with the opportunity to earn incentive payments based
upon the extent to which specified performance goals have been achieved or
exceeded for the Performance Period.

 

II.
Certain Definitions

 

“Affiliate” means (a) any subsidiary and (b) any other entity in which the
Company has a direct or indirect equity interest which is designated an
“Affiliate” by the Committee.

 

“Annual Base Salary” shall mean for any Participant an amount equal to the rate
of annual base salary in effect or approved by the Committee or other authorized
person, as determined by the Committee for purposes of this Plan, including any
base salary that otherwise would be payable to the Participant during the
Performance Period but for his or her election to defer receipt thereof.

 

“Board” shall mean the Board of Directors of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Management Development and Compensation Committee of
the Board or such other committee designated by the Board that satisfies any
then applicable requirements of the principal national stock exchange on which
the Common Stock is then traded to constitute a compensation committee.

 

“Common Stock” shall mean Common Stock, par value $.01 per share, of the
Company.

 

“Company” shall mean AptarGroup, Inc., a Delaware corporation and any successor
thereto.

 

“Individual Award Opportunity” shall mean the potential of a Participant to
receive an incentive payment if the performance goals for a Performance Period
shall have been satisfied. An Individual Award Opportunity may be expressed in
U.S. dollars, in Restricted Stock Units or pursuant to a formula that is
consistent with the provisions of the Plan.

 

“Participant” shall mean an officer or other employee of the Company or any of
its subsidiaries who is designated by the Company to participate in the Plan for
a Performance Period, in accordance with Article III.

 

--------------------------------------------------------------------------------


 

“Performance Criteria” shall mean any performance measure established by the
Committee, including, but not limited to, one or more of the following objective
corporate-wide or Affiliate, business segment, division, operating unit or
individual measures:

 

(a)                                 Profitability Measures:  (i) earnings per
share; (ii) earnings before interest and taxes (“EBIT”); (iii) earnings before
interest, taxes, depreciation and amortization (“EBITDA”); (iv) business segment
income; (v) net income; (vi) operating income; (vii) revenues; (viii) profit
margin; (ix) cash flow(s) and (x) expense reduction;

 

(b)                                 Capital Return Measures:  (i) return on
equity; (ii) return on assets or net assets; (iii) return on invested capital;
(iv) EBIT to capital ratio; (v) EBITDA to capital ratio; (vi) business segment
income to business segment capital ratio; (vii) working capital ratios;
(viii) total shareholder return; (ix) increase in stockholder value;
(x) attainment by a share of Common Stock of a specified market value for a
specified period of time and (xi) price-to-earnings growth; and

 

(c)                                  Other Performance Measures:  (i) successful
implementation of strategic initiatives relating to cost reduction, revenue
production and/or productivity improvement; (ii) successful integration of
acquisitions; (iii) market share; (iv) economic value created; (v) market
penetration; (vi) customer acquisition; (vii) business expansion;
(viii) customer satisfaction; (ix) reductions in errors and omissions;
(x) reductions in lost business; (xi) management of employment practices and
employee benefits; (xii) supervision of litigation; (xiii) supervision of
information technology; and (xiv) quality and quality audit scores.

 

Each such goal may be measured (A) on an absolute or relative basis; (B) on a
pre-tax or post-tax basis or (C) comparatively with current internal targets,
the past performance of the Company (including the performance of one or more
Affiliates, business segments, divisions, or operating units) or the past or
current performance of other companies (or a combination of such past and
current performance). In the case of earnings based measures, in addition to the
ratios specifically enumerated above, performance goals may include comparisons
relating to capital (including, but not limited to, the cost of capital),
shareholders’ equity, shares outstanding, assets or net assets, or any
combination thereof.

 

“Performance Period” shall mean any period commencing on or after January 1,
2018 for which performance goals are established pursuant to Article IV.  A
Performance Period may be coincident with one or more fiscal years of the
Company or a portion of any fiscal year of the Company.

 

“Plan” shall mean the AptarGroup Performance Incentive Plan as set forth herein,
as it may be amended from time to time.

 

“Restricted Stock Unit” shall mean a right that entitles the holder thereof to
receive, upon vesting, one share of Common Stock on the date of vesting and that
is available for grant in accordance with the terms of a stock plan of the
Company, the eligible participants in which include Participants.

 

--------------------------------------------------------------------------------


 

III.
Administration

 

3.1.                            General.  The Plan shall be administered by the
Committee, which shall have the full power and authority to interpret, construe
and administer the Plan and any Individual Award Opportunity granted hereunder
(including reconciling any inconsistencies, correcting any defaults and
addressing any omissions). The Committee’s interpretation, construction and
administration of the Plan and all its determinations hereunder shall be final,
conclusive and binding on all persons for all purposes.

 

3.2.                            Powers and Responsibilities.  The Committee
shall have the following discretionary powers, rights and responsibilities in
addition to those described in Section 3.1.

 

(a)                                 to designate the Participants for a
Performance Period;

 

(b)                                 to establish the performance goals and other
terms and conditions that are to apply to each Participant’s Individual Award
Opportunity, including the extent to which any incentive payment shall be made
to a Participant in the event of (i) the Participant’s termination of employment
with or service to the Company due to disability, retirement, death or any other
reason or (ii) a change in control of the Company;

 

(c)                                  to determine prior to the payment with
respect to any Individual Award Opportunity that the performance goals for a
Performance Period and other material terms applicable to the Individual Award
Opportunity have been satisfied;

 

(d)                                 to determine whether, and under what
circumstances and subject to what terms, an Individual Award Opportunity is to
be paid in cash or in Restricted Stock Units, or partly in cash and partly in
Restricted Stock Units;

 

(e)                                  to determine whether, and under what
circumstances and subject to what terms, an Individual Award Opportunity is to
be paid on a deferred basis, including whether such a deferred payment shall be
made solely at the Committee’s discretion or whether a Participant may elect
deferred payment; and

 

(f)                                   to adopt, revise, suspend, waive or
repeal, when and as appropriate, in its sole and absolute discretion, such
administrative rules, guidelines and procedures for the Plan as it deems
necessary or advisable to implement the terms and conditions of the Plan.

 

3.3.                            Delegation of Power.  The Committee may delegate
some or all of its power and authority hereunder to the Chief Executive Officer
or other executive officer of the Company as the Committee deems appropriate;
provided, however, that the Committee shall not delegate its power and authority
to an executive officer with respect to the participation or determination of
bonuses for such executive officer.

 

--------------------------------------------------------------------------------


 

IV.
Performance Goals

 

4.1.                            Establishing Performance Goals.  The Committee
shall establish for each Performance Period one or more performance goals for
each Participant or for any group of Participants (or both).  For the avoidance
of doubt, the performance goals established for the Performance Period may
consist of any objective corporate-wide or Affiliate, division, operating unit
or individual measures, whether or not listed herein.  Performance goals shall
be subject to such other special rules and conditions as the Committee may
establish at any time.

 

4.2.                            Impact of Extraordinary Items or Changes in
Accounting.  The Performance Criteria utilized in establishing performance goals
under the Plan for any given Performance Period shall be determined in
accordance with generally accepted accounting principles (“GAAP”) and in a
manner consistent with the methods used in the Company’s audited consolidated
financial statements, to the extent applicable, without regard to
(a) extraordinary, infrequently occurring, nonrecurring or unusual items, as
determined by the Company’s independent public accountants in accordance with
GAAP or (b) changes in accounting, as determined by the Company’s independent
public accountants in accordance with GAAP, unless, in each case, the Committee
decides otherwise.  Notwithstanding anything herein to the contrary, the
Committee may determine to adjust the applicable performance goals to include or
exclude components of any performance goal, including, without limitation,
foreign exchange gains and losses, asset writedowns, acquisitions and
divestitures, change in fiscal year, unbudgeted capital expenditures, special
charges such as restructuring or impairment charges, debt refinancing costs,
noncash items, one-time events affecting the Company or its financial statements
or changes in law (“Adjustment Events”).  In the sole discretion of the
Committee, the Committee may amend or adjust the performance goals or other
terms and conditions of an outstanding award in recognition of any Adjustment
Events.

 

V.
Individual Award Opportunities

 

5.1.                            Terms.  For each Performance Period, the
Committee shall establish an Individual Award Opportunity for each Participant
or group of Participants, which shall be based on the achievement of one or more
specified targets of performance goals.  The targets may be based upon the
Participant’s Annual Base Salary or a multiple thereof.  In all cases the
Committee shall have the sole and absolute discretion to reduce the amount of
any payment with respect to any Individual Award Opportunity that would
otherwise be made to any Participant or to decide that no payment shall be made.

 

5.2.                            Vesting.  The Committee may, in its sole
discretion, specify that rights to receive payments related to an Individual
Award Opportunity may be (a) subject to a vesting schedule (e.g., pro-rata
vesting, cliff vesting or other vesting schedule), or (b) fully vested when an
Individual Award Opportunity target has been met.

 

5.3.                            Payments.  Payments with respect to Individual
Award Opportunities shall be made in cash or in Restricted Stock Units, or
partly in cash and partly in Restricted Stock Units, and shall be made at the
time determined by the Committee after the end of the Performance Period for
which the awards are payable, provided that no such payment shall be made unless
and until (i) such payments are vested (if such payments are subject to a
vesting schedule) and (ii) the Committee has certified in writing the extent to
which the applicable performance goals

 

--------------------------------------------------------------------------------


 

for such Performance Period have been satisfied.  The timing of payments shall
in all instances either (i) satisfy the conditions of an exception from
Section 409A of the Code (e.g., the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4)), or (ii) comply with Section 409A of
the Code and provided, further, that in the absence of such terms regarding the
timing of payments, such payments shall occur no later than the 15th day of the
third month of the calendar year following the calendar year in which the
Participant’s right to payment ceased being subject to a substantial risk of
forfeiture.

 

VI.
General

 

6.1.                            Effective Date.  The Plan shall be effective for
Performance Periods beginning on and after January 1, 2018.

 

6.2.                            Amendments and Terminations.  The Committee may
amend the Plan as it shall deem advisable, subject to any requirement of
stockholder approval required by applicable law, rule or regulation.  The
Committee may terminate the Plan at any time.

 

6.3.                            Non-Transferability of Awards.  No award under
the Plan shall be transferable other than by will, the laws of descent and
distribution or pursuant to beneficiary designation procedures approved by the
Company.  Except to the extent permitted by the foregoing sentence, no award may
be sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process.  Upon any attempt to sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any such award,
such award and all rights thereunder shall immediately become null and void.

 

6.4.                            Tax Withholding.  The Company shall have the
right to require, prior to the payment of any amount pursuant to an award made
hereunder, payment by the Participant of any Federal, state, local or other
taxes which may be required to be withheld or paid in connection with such
award.

 

6.5.                            No Right of Participation or Employment.  No
person shall have any right to participate in the Plan.  Neither the Plan nor
any award made hereunder shall confer upon any person any right to continued
employment by the Company or any Affiliate or affect in any manner the right of
the Company or any Affiliate to terminate the employment of any person at any
time without liability hereunder.

 

6.6.                            Designation of Beneficiary.  If permitted by the
Company, a Participant may file with the Committee a written designation of one
or more persons as such Participant’s beneficiary or beneficiaries (both primary
and contingent) in the event of the Participant’s death.  Each beneficiary
designation shall become effective only when filed in writing with the Committee
during the Participant’s lifetime on a form prescribed by the Committee.  The
spouse of a married Participant domiciled in a community property jurisdiction
shall join in any designation of a beneficiary other than such spouse.  The
filing with the Committee of a new beneficiary designation shall cancel all
previously filed beneficiary designations.  If a Participant fails to designate
a beneficiary, or if all designated beneficiaries of a Participant predecease
the

 

--------------------------------------------------------------------------------


 

Participant, then each outstanding award shall be payable to the Participant’s
executor, administrator, legal representative or similar person.

 

6.7.                            Governing Law.  The Plan and each award
hereunder, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.

 

6.8.                            Other Plans.  Payments pursuant to the Plan
shall not be treated as compensation for purposes of any other compensation or
benefit plan, program or arrangement of the Company or any of its Affiliates,
unless either (a) such other plan provides that compensation such as payments
made pursuant to the Plan are to be considered as compensation thereunder or
(b) the Board or the Committee so determines in writing.  Neither the adoption
of the Plan nor the submission of the Plan to the Company’s stockholders for
their approval shall be construed as limiting the power of the Board or the
Committee to adopt such other incentive arrangements as it may otherwise deem
appropriate.

 

6.9.                            Binding Effect.  The Plan shall be binding upon
the Company and its successors and assigns and the Participants and their
beneficiaries, personal representatives and heirs.  If the Company becomes a
party to any merger, consolidation or reorganization, then the Plan shall remain
in full force and effect as an obligation of the Company or its successors in
interest, unless the Plan is amended or terminated pursuant to Section 6.2.

 

6.10.                     Unfunded Arrangement.  The Plan shall at all times be
entirely unfunded and no provision shall at any time be made with respect to
segregating assets of the Company or its Affiliates for payment of any benefit
hereunder.  No Participant shall have any interest in any particular assets of
the Company or its Affiliates by reason of the right to receive a benefit under
the Plan and any such Participant shall have only the rights of an unsecured
creditor of the Company with respect to any rights under the Plan.

 

6.11.                     Clawback.  Any amount paid under the Plan is subject
to recovery by the Company or any other action pursuant to any clawback or
recoupment policy which the Company may adopt from time to time, including
without limitation any such policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

 

As adopted by the Management Development and Compensation Committee of the Board
of Directors on February 8, 2018.

 

--------------------------------------------------------------------------------